Title: To Thomas Jefferson from John Bulkeley & Son, 20 February 1793
From: John Bulkeley & Son
To: Jefferson, Thomas



Sir
Lisbon 20 Febry 1793

The foregoing is Copy of what we had the honour of writing you 7th. Uto. by the Aurora Captn. O’Brien, via Philadelphia, and on the 26 Do. we received via London, a Triplicate Copy of your Esteemd favour 11 Octr. L. Y., and agreeable to your directions, we have ship’d the 3 Pipes best Termo Wine cased, on board the Ship Four Friends Capn. Joseph Volans, bound to Norfolk, consignd to Mr. James Brown Mercht. in Richmond, and recommend to Messrs. Wm. & Jas. Douglas of Norfolk, to forward them to Richmond by a safe conveyance, which no doubt will be complied with. For their cost we debit you Rs. 222$000 as ⅌ note at foot, and we flatter ourselves that  the quality will prove to your Entire satisfaction, being of the vintage 88., and when you please to renew the like orders, we will be carefull to send of the very best quality. We remain with perfect regard & Esteem Sir Your most obedt. & very Hble. Serts.

John Bulkeley & Son


London 7½ ⅌ $


 
3. Pipes Lisbon Wine vintage 88—@ 70 $ ⅌ Pipe
210$000


 3 Cases
 12$000



222$000 Rs.



